Citation Nr: 1218884	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from July 1987 to July 1993.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for tinea versicolor and assigned a 10 percent rating effective April 23, 2001.  

In his February 2007 substantive appeal, the Veteran elected to have a Board hearing.  He was scheduled for a hearing before a Veterans Law Judge in Washington, D.C, but he did not report for the hearing.  Consequently, his hearing request is deemed withdrawn.  

In August 2010, the Board remanded the case for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and will address the merits of the claim in this decision.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's tinea versicolor is not manifested by constant itching or exudation, extensive lesions, or marked disfigurement; does not affect 20 percent or more of his entire body or exposed areas affected; and has not required corticosteroids or other immunosuppressive drugs for six months or more during a 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea versicolor have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.2 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's appeal of the initial rating assigned for the tinea versicolor is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The December 2006 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  Neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's private and VA treatment reports, two VA examination reports and the Veteran's statements.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected tinea versicolor.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Subsequent to the initiation of the Veteran's claim, the regulations pertaining to the evaluation of skin disorders were revised effective August 30, 2002.  Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 (2006)).  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.  The regulations were again revised in October 2008.  The October 2008 revisions are pertinent to Diagnostic Codes 7800 - 7805, and are applicable to claims for benefits received by VA on or after October 23, 2008 (the Veteran's claim was received in 2001) although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran has not requested such consideration.  

Effective prior to August 30, 2002, 38 C.F.R. § 4.118, tinea versicolor was rated analogous to eczema pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118 (2002).  Diagnostic Code 7806 provided that slight, if any, exfoliation, exudation (oozing) or itching, if on a nonexposed surface or small area will be assigned a zero percent rating.  A 10 percent rating was assigned for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation requires constant exudation or itching, extensive lesions or marked disfigurement.  A 50 percent evaluation required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the criteria effective from August 30, 2002, tinea versicolor is evaluated by analogy as dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813 dermatophytosis (ringworm:  of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) will be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2008).  

Here, the predominant disability is tinea versicolor in the area of the neck, jaw, chin, stomach and groin regions, falling within the criteria for Diagnostic Code 7806.  The revised criteria of Diagnostic Code 7806, provides that a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

A private treatment record from Dr. Schaub dated in August 2005 noted that the Veteran was seen for complaints of flaky skin on the back of his neck and trunk.  It was reported that Selsun had worked in the past.  

Upon VA fee-basis examination in March 2006, the Veteran reported problems with his skin disability on his neck, abdomen and groin.  He reported that it itched and he was self-conscious since people would point it out, particularly on his neck.  There was no drainage or bleeding but it was worse in the summer.  He used a selenium sulfate lotion and clotrimazole ointment that reduced the itching.  Clinical evaluation revealed well-demarcated areas on his neck and lower face with hyperpigmentation compared to the rest of the skin.  There was a very small area around the umbilicus measuring no more than a centimeter from the umbilical margins with similar changes.  There were no hyper pigmented or other abnormalities in the groin region.  There were no other skin changes, excoriations, papules, inflammation or ulceration on the extremities or trunk.  The impression was tinea versicolor of the neck and abdomen and subjectively of the groin.  Photographs confirmed the reported findings.  

Upon VA skin examination in September 2009, the Veteran gave a history of intermittent flare-ups of tinea versicolor with temporary resolution of symptoms with Selsun shampoo.  Two years ago, he was also prescribed a ketoconazole shampoo that he used topically to affected areas with marked improvement.  His last flare-up was in July 2009 and it involved his neck and right armpit.  It was noted that his last dermatology visit was November 2008 and revealed only minimal scale.  He did not use any corticosteroids or other immunosuppressive drugs.  His local skins symptoms included redness and slight pruritus.  Clinical evaluation revealed no active lesions of tinea versicolor on the neck, armpits, groin, right hip, stomach, bilateral flanks, or anterior chest.  There were hyper pigmented macules of less than one centimeter in diameter scattered involving approximately 30 percent of his back.  There were no scaly lesions or erythemas noted.  The diagnosis was tinea versicolor not currently active.  Photographs confirmed the reported findings.  

VA outpatient treatment records dated from 2000 through 2011 show minimal treatment for tinea versicolor.  The majority of the records are for treatment of other disabilities.  Medication lists confirm that the Veteran used ketoconazole for his skin disability.  In several records dated in 2008, a clinical review of systems showed no active skin problems.  

Social Security Administration records show that the Veteran was awarded disability benefits based on an affective disorder.  A skin disorder was not reported.  

Based on the evidence of record, the Board finds that the Veteran's tinea versicolor does not affect 20 percent of his entire body (or 20 to 40 percent of exposed areas); nor does it show that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for six months or more during a 12-month period.  Consequently, the Board finds that the criteria for a rating in excess of 10 percent may not be assigned under the new version of Diagnostic Code 7806 at any time from the date of its enactment to the present.  Moreover, to warrant the next higher 30 percent rating under the old version of Diagnostic Code 7806, the evidence must show constant exudation or itching, extensive lesions or marked disfigurement.  The Board finds that none of these clinical findings were demonstrated in the medical records.  For example, upon VA examination in September 2009, the Veteran reported only slight pruritus, extensive lesions were not noted, and the examiner did not describe marked disfigurement.  In fact, it appears that the Veteran's skin disability resolves with appropriate treatment.  

In reaching its decision, the Board has considered the Veteran's statements regarding his skin disability, as well as the medical evidence in his file.  The Board finds that he is competent to report his symptoms.  However, here, the clinical evidence pertaining to the Veteran's tinea versicolor is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the symptoms reported have been appropriately considered in assigning the current rating consistent with the documented symptoms.  Specifically, the clinical reports in the file do not mention constant itching, extensive lesions, or marked disfigurement.  To the extent that he may argue or suggest that his reported symptoms, or the clinical data, supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his tinea versicolor that are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 10 percent for tinea versicolor must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial rating in excess of 10 percent for tinea versicolor is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


